                       Case 3:18-cv-07440-JCS Document 14 Filed 01/07/19 Page 1 of 2


            1    THEODORE J. BOUTROUS, JR., SBN 132099
                   tboutrous@gibsondunn.com
            2    DANIEL G. SWANSON, SBN 116556
                   dswanson@gibsondunn.com
            3    GIBSON, DUNN & CRUTCHER LLP
                 333 South Grand Avenue
            4    Los Angeles, CA 90071-3197
                 Telephone: 213.229.7000
            5    Facsimile: 213.229.7520
            6    CYNTHIA E. RICHMAN (pro hac vice forthcoming)
                   crichman@gibsondunn.com
            7    GIBSON, DUNN & CRUTCHER LLP
                 1050 Connecticut Avenue, N.W.
            8    Washington, DC 20036-5306
                 Telephone: 202.955.8500
            9    Facsimile: 202.467.0539
          10     KEVIN YEH, SBN 314079
                   kyeh@gibsondunn.com
          11     GIBSON, DUNN & CRUTCHER LLP
                 555 Mission Street, Suite 3000
          12     San Francisco, CA 94105-0921
                 Telephone: 415.393.8200
          13     Facsimile: 415.393.8306
          14     Attorneys for Defendants Uber Technologies, Inc.,
                 Rasier, LLC, Rasier-CA LLC, Rasier-PA, LLC, Rasier-
          15     DC, LLC, Rasier-NY, LLC, and Uber USA, LLC
          16                                  UNITED STATES DISTRICT COURT

          17                               NORTHERN DISTRICT OF CALIFORNIA

          18                                       SAN FRANCISCO DIVISION

          19     SC INNOVATIONS, INC.,                          CASE NO. 3:18-cv-07440-JCS
          20                         Plaintiff,                 DEFENDANTS’ CERTIFICATION OF
                                                                INTERESTED ENTITIES OR PERSONS
          21           v.                                       AND FEDERAL RULE OF CIVIL
                                                                PROCEDURE 7.1 DISCLOSURE
          22     UBER TECHNOLOGIES, INC., RASIER,               STATEMENT
                 LLC, RASIER-CA LLC, RASIER-PA, LLC,
          23     RASIER-DC, LLC, RASIER-NY, LLC, AND
                 UBER USA, LLC,
          24
                                     Defendants.
          25

          26

          27

          28

Gibson, Dunn &    DEFENDANTS’ CERTIFICATION OF INTERESTED ENTITIES OR PERSONS AND FEDERAL RULE OF CIVIL
Crutcher LLP
                                          PROCEDURE 7.1 DISCLOSURE STATEMENT
                                                – CASE NO. 3:18-CV-07440-JCS
                       Case 3:18-cv-07440-JCS Document 14 Filed 01/07/19 Page 2 of 2


            1           Pursuant to Federal Rule of Civil Procedure 7.1 and Civil Local Rule 3-15, Defendants
            2    Uber Technologies, Inc.; Rasier, LLC; Rasier-CA, LLC; Rasier-PA, LLC; Rasier-DC, LLC;
            3    Rasier-NY, LLC; and Uber USA, LLC (the “Defendants”) hereby state that Uber Technologies,
            4    Inc., is a privately held corporation and is not a subsidiary of any entity. SB Cayman 2 Ltd., a
            5    private company, owns more than ten percent of Uber Technologies, Inc.’s outstanding stock.
            6    SB Cayman 2 Ltd. is a subsidiary of Softbank Group Corp., a publicly traded corporation.
            7           Both Rasier, LLC, and Uber USA, LLC, are wholly-owned subsidiaries of Uber
            8    Technologies, Inc. Rasier-CA, LLC; Rasier-PA, LLC; Rasier-DC, LLC; and Rasier-NY, LLC,
            9    are wholly-owned subsidiaries of Rasier, LLC. The Defendants further state that, apart from the
          10     named parties to this action, they do not believe that there are other persons, associations of
          11     persons, firms, partnerships, corporations, or other entities that have either (i) a financial interest
          12     in the subject matter in controversy or in a party to the proceeding, or (ii) any other kind of
          13     interest that could be substantially affected by the outcome of the proceeding.
          14

          15

          16     Dated: January 7, 2019                               Respectfully submitted,
          17

          18                                                          /s/ Theodore J. Boutrous, Jr.
                                                                      Theodore J. Boutrous, Jr.
          19                                                          Daniel G. Swanson
                                                                      Cynthia E. Richman
          20                                                          Kevin Yeh
          21                                                          GIBSON, DUNN & CRUTCHER LLP
          22                                                          Attorneys for Defendants Uber Technologies,
                                                                      Inc., Rasier, LLC, Rasier-CA LLC, Rasier-PA,
          23                                                          LLC, Rasier-DC, LLC, Rasier-NY, LLC, and
                                                                      Uber USA, LLC
          24

          25

          26

          27

          28

Gibson, Dunn &    DEFENDANTS’ CERTIFICATION OF INTERESTED ENTITIES OR PERSONS AND FEDERAL RULE OF CIVIL
Crutcher LLP
                                          PROCEDURE 7.1 DISCLOSURE STATEMENT
                                                – CASE NO. 3:18-CV-07440-JCS
